        Case 1:20-cv-03702-JPB Document 6 Filed 09/08/20 Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

RICHARD LEE BROWN.          :
                            :                 CIVIL ACTION NO.:
                            :                 1:20-cv-3702-WMR
                            :
                            :
            Plaintiff,      :
                            :
        v.                  :
                            :
SECRETARY ALEX AZAR, ET AL. :
                            :
            Defendants.     :

PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER OR
                PRELIMINARY INJUNCTION

      Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiff Richard

Lee (Rick) Brown moves for a temporary restraining order or a preliminary

injunction pending trial in this matter against Defendants, Secretary Alex Azar, U.S.

Department of Health and Human Services, Acting Chief of Staff Nina B.

Witkofsky, and U.S. Centers for Disease Control and Prevention (collectively

“CDC”) vacating their September 1, 2020 Order suspending lawful evictions

nationwide.

      In support of his motion, Plaintiff says as follows:




                                          1
        Case 1:20-cv-03702-JPB Document 6 Filed 09/08/20 Page 2 of 12




1.    Mr. Brown owns a residential property at 325 Highland Ave Winchester VA

22601 (“the property”). (Rick Brown Decl. at ¶ 3.1) Mr. Brown has a mortgage on

the property and makes monthly payments of approximately $400 for the mortgage

principal, interest and taxes. (Rick Brown Decl. at ¶ 4.)

2.    On April 1, 2017, Mr. Brown leased the property to a tenant, who agree to pay

monthly rent of $925. (Rick Brown Decl. at ¶ 5.) The lease automatically renewed

several times and is currently in effect. (Rick Brown Decl. at ¶ 5.)

3.    The tenant of Mr. Brown’s property has fallen behind on rent, and asserted to

Mr. Brown that she is unable to pay because of economic stress arising from the

COVID-19 pandemic, has used best efforts to obtain available government

assistance and otherwise pay rent, has no other home to go to, and is making less

than $99,000 annually. (Rick Brown Decl. at ¶ 6.) To date, the tenant owes $8,092

in unpaid rent, and has made no payments at all to Mr. Brown for several months.

(Rick Brown Decl. at ¶ 6.)

4.    On September 1, 2020, Defendant Acting Chief Witkofsky issued an order

titled, “Temporary Halt in Residential Evictions to Prevent Further Spread of

COVID-19.” The order became effective upon publication in the Federal Register,




1
 Mr. Brown’s declaration is attached hereto, marked as Exhibit A and incorporated
by reference herein.
                                        2
         Case 1:20-cv-03702-JPB Document 6 Filed 09/08/20 Page 3 of 12




which occurred on September 4, 2020. 85 Fed. Reg. 55292 (Sept. 4, 2020), available

at https://www.govinfo.gov/content/pkg/FR-2020-09-04/pdf/2020-19654.pdf.

5.    The order provided, “Under this Order, a landlord, owner of a residential

property, or other person with a legal right to pursue eviction or possessory action,

shall not evict any covered person from any residential property in any jurisdiction

to which this Order applies during the effective period of the Order.” Id. The order

was effective upon publication until December 31, 2020, “unless extended.” Id. at

55297.

6.    Mr. Brown has maintained the property in compliance with all legal

obligations as a landlord, and the tenant has no defense to her nonpayment of rent.

(Rick Brown Decl. at ¶ 7.) He is also entitled to a writ of possession and a writ of

eviction. (Rick Brown Decl. at ¶ 7.)

7.    Mr. Brown now intends to seek eviction of his tenant for nonpayment of rent

using legal process in Virginia state courts. (Rick Brown Decl. at ¶ 9.) Mr. Brown

intends to violate CDC’s order through lawful processes under Virginia law by

seeking an eviction order, and having a sheriff forcibly remove his tenant from the

property. (Rick Brown Decl. at ¶ 11.) Mr. Brown intends to violate CDC’s order

even if his tenant presents an attestation in eviction proceedings that she is a

“covered person” as defined in CDC’s order. (Rick Brown Decl. at ¶ 12.) Mr. Brown



                                         3
        Case 1:20-cv-03702-JPB Document 6 Filed 09/08/20 Page 4 of 12




continues to provide habitable premises to the tenant, and his tenant has no defense

to eviction under Virginia law. (Rick Brown Decl. at ¶ 13.)

8.    Because of the CDC Order, Mr. Brown suffers significant economic damages,

including $8,092 in unpaid rent, as well as monthly maintenance costs, damages to

his property and the lost opportunity to rent or use the property at fair market value

of at least $925 per month. (Rick Brown Decl. at ¶ 14.) The tenant is also insolvent,

and Mr. Brown will not be able to obtain any economic relief or damages from the

tenant. (Rick Brown Decl. at ¶ 14.) Mr. Brown’s only opportunity to mitigate his

loss will be from ousting the tenant who is in wrongful possession of the premises

and renting the property to another tenant. (Rick Brown Decl. at ¶ 14.)

9.    Mr. Brown is likely to succeed on a challenge to the CDC order because it

was issued without a statutory or regulatory basis. See 5 U.S.C. §§ 706(B), (C).

10.   Mr. Brown is likely to succeed on a challenge to the CDC order because it

violates his right to access the courts. See Christopher v. Harbury, 536 U.S. 403,

415 (2002).

11.   Mr. Brown is likely to succeed on his challenge to the CDC order because it

does not validly preempt state law. See Midatlantic National Bank v. New Jersey

Department of Environmental Protection, 474 U.S. 494 (1986).




                                          4
            Case 1:20-cv-03702-JPB Document 6 Filed 09/08/20 Page 5 of 12




12.       Mr. Brown is likely to succeed on his challenge to the CDC order because it

violates the anticommandeering doctrine. See Murphy v. NCAA, 138 S. Ct. 1461,

1476 (2018).

13.       Mr. Brown is likely to succeed on his challenge to the CDC order because it

would constitute an improper delegation of legislative power. See U.S. Const. Art.

I, § 1.

14.       Mr. Brown is likely to succeed on his challenge to the CDC order because it

improperly dispenses with state eviction laws. See Matthews v. Zane’s Lessee, 9 U.S.

92, 98 (1809) (Marshall, C.J.) (“The president cannot dispense with the law, nor

suspend its operation.

15.       Mr. Brown will suffer irreparable harm by suffering constitutional violations

that cannot be remedied as well as financial harms through lost business

opportunities that cannot be recovered from the tenant or the defendants.

16.       The balance of equities weighs heavily in favor of an injunction or temporary

restraining order because it is the public interest to ensure the CDC complies with

constitutional and statutory limits.

17.       Notice should not be required prior to enjoining Defendants because the CDC

order is unlawful and had immediate nationwide effect.

18.       CDC’s order purports to void the substantive law of every state and locality

in the United States, and an immediate ruling is necessary to preserve the status quo.

                                            5
        Case 1:20-cv-03702-JPB Document 6 Filed 09/08/20 Page 6 of 12




19.   Mr. Brown has attested to the irreparable harm that he has suffered because

of the order, and an immediate ruling is necessary to prevent further harms. (Rick

Brown Decl. at ¶ 14.)

20.   Counsel for Mr. Brown has sent copies of the Complaint, motion and

accompanying memorandum of law by FedEx overnight to all Defendants, by email

and overnight courier to the United States Attorney for the Northern District of

Georgia and by email and overnight courier to the United States Attorney General.

WHEREFORE the Court should issue a preliminary injunction or temporary

restraining order prohibiting defendants from enforcing the CDC order.



September 8, 2020

                                     Respectfully,

                                     /s/ James W. Hawkins
                                     James W. Hawkins
                                     Georgia State Bar No. 338767
                                     JAMES W. HAWKINS, LLC
                                     5470 Blair Valley Run
                                     Cumming, GA 30040
                                     V: 678-697-1278
                                     F: 678-540-4515
                                     jhawkins@jameswhawkinsllc.com

                                     /s/ Caleb Kruckenberg
                                     Caleb Kruckenberg
                                     Litigation Counsel
                                     New Civil Liberties Alliance
                                     1225 19th St. NW, Suite 450

                                        6
Case 1:20-cv-03702-JPB Document 6 Filed 09/08/20 Page 7 of 12




                           Washington, DC 20036
                           caleb.kruckenberg@ncla.legal
                           (202) 869-5210
                           Motion to Appear Pro Hac Vice
                           Forthcoming
                           Counsel for Plaintiff




                             7
         Case 1:20-cv-03702-JPB Document 6 Filed 09/08/20 Page 8 of 12




                       CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing court filing has been prepared in 14-point

Times New Roman font and complies with LR 5.1, NDGa and LR 7.1(D), NDGa.

                                               /s/ James W. Hawkins
                                               James W. Hawkins
                                               Counsel for Plaintiff

                          CERTIFICATE OF SERVICE

      I hereby certify that on September 8, 2020, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system which sent

notification of such filing to all counsel of record.


                                               /s/ James W. Hawkins
                                               James W. Hawkins
                                               Counsel for Plaintiff
Case 1:20-cv-03702-JPB Document 6 Filed 09/08/20 Page 9 of 12




      Exhibit A
Case 1:20-cv-03702-JPB Document 6 Filed 09/08/20 Page 10 of 12
Case 1:20-cv-03702-JPB Document 6 Filed 09/08/20 Page 11 of 12
Case 1:20-cv-03702-JPB Document 6 Filed 09/08/20 Page 12 of 12
